UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 29, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To . Commission file number 000-51771 SMART MODULAR TECHNOLOGIES (WWH), INC. (Exact name of registrant as specified in its charter) Cayman Islands 20-2509518 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 39870 Eureka Drive Newark, CA 94560 (Address of Principal Executive Offices) (Zip Code) (510) 623-1231 Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ The number of registrant’s ordinary shares outstanding as of July 6, 2009 was 1 SMART MODULAR TECHNOLOGIES (WWH), INC. INDEX TO QUARTERLY REPORT TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities 33 Item 6. Exhibits 33 SIGNATURES 34 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) May 29, 2009 August 29, 2008 (In thousands) ASSETS Cash and cash equivalents $ 139,229 $ 115,994 Accounts receivable, net of allowances of $1,115 and $1,517 as of May 29, 2009 and August 29, 2008, respectively 121,887 193,736 Inventories 53,983 62,430 Prepaid expenses and other current assets 12,939 14,973 Total current assets 328,038 387,133 Property and equipment, net 34,579 39,317 Goodwill 1,061 7,210 Other intangible assets, net 7,743 8,545 Other non-current assets 4,490 4,943 Total assets $ 375,911 $ 447,148 LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ 55,789 $ 93,482 Accrued expenses and other current liabilities 14,397 23,942 Total current liabilities 70,186 117,424 Long-term debt 81,250 81,250 Other long-term liabilities 2,356 1,568 Total liabilities 153,792 $ 200,242 Shareholders’ equity: Ordinary shares, net of repurchases,$0.00016667 par value; 600,000,000 shares authorized; 61,747,747 and 61,361,137 shares issued and outstanding as of May 29, 2009 and August 29, 2008, respectively 10 10 Additional paid-in capital 105,656 100,234 Deferred stock-based compensation (21 ) (91 ) Accumulated other comprehensive income (loss) (5,033 ) 14,132 Retained earnings 121,507 132,621 Total shareholders’ equity 222,119 246,906 Total liabilities and shareholders’ equity $ 375,911 $ 447,148 See accompanying notes to unaudited condensed consolidated financial statements. 3 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended May 29, 2009 Three Months Ended May 30, 2008 Nine Months Ended May 29, 2009 Nine Months Ended May 30, 2008 (In thousands, except per share data) Net sales $ 91,645 $ 167,615 $ 341,509 $ 509,485 Cost of sales* 73,008 139,803 272,989 414,691 Gross profit 18,637 27,812 68,520 94,794 Research and development* 4,478 5,418 15,056 14,727 Selling, general and administrative* 13,585 15,393 41,834 44,785 Restructuring charges 989 — 2,810 — Goodwill impairment charge — — 10,416 — In-process research and development charge — 4,400 — 4,400 Total operating expenses 19,052 25,211 70,116 63,912 Income (loss) from operations (415 ) 2,601 (1,596 ) 30,882 Interest expense, net (1,629 ) (1,468 ) (5,079 ) (3,819 ) Other (expense) income, net 26 255 (631 ) 2,050 Total other expense, net (1,603 ) (1,213 ) (5,710 ) (1,769 ) Income (loss) before provision for income taxes (2,018 ) 1,388 (7,306 ) 29,113 Provision for income taxes 368 12,391 3,808 16,611 Net income (loss) $ (2,386 ) $ (11,003 ) $ (11,114 ) $ 12,502 Net income (loss) per ordinary share, basic $ (0.04 ) $ (0.18 ) $ (0.18 ) $ 0.21 Shares used in computing basic net income (loss) per share 61,738 61,027 61,640 60,864 Net income (loss) per ordinary share, diluted $ (0.04 ) $ (0.18 ) $ (0.18 ) $ 0.20 Shares used in computing diluted net income (loss) per share 61,738 61,027 61,640 63,606 * Stock-based compensation by category: Cost of sales $ 137 $ 217 $ 525 $ 592 Research and development 404 471 1,286 1,277 Selling, general and administrative 949 1,198 3,266 3,491 See accompanying notes to unaudited condensed consolidated financial statements. 4 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended May 29, 2009 Three Months Ended May 30, 2008 Nine Months Ended May 29, 2009 Nine Months Ended May 30, 2008 (In thousands) Net income (loss) $ (2,386 ) $ (11,003 ) $ (11,114 ) $ 12,502 Other comprehensive income (loss): Net changes in unrealized loss on derivative instruments accounted for as cash flow hedges 207 905 (144 ) (667 ) Foreign currency translation adjustments 3,692 1,897 (19,021 ) 4,600 Comprehensive income (loss) $ 1,513 $ (8,201 ) $ (30,279 ) $ 16,435 See accompanying notes to unaudited condensed consolidated financial statements. 5 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended May 29, 2009 Nine Months Ended May 30, 2008 (In thousands) Cash flows from operating activities: Net income (loss) $ (11,114 ) $ 12,502 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 9,586 9,054 Stock-based compensation 5,077 5,360 Change in allowance for trade accounts receivable and sales returns (402 ) (784 ) Loss on disposal of assets 672 55 Amortization of debt issuance costs 764 600 In-process research and development charge — 4,400 Goodwill impairment 10,416 — Non cash restructuring credit (7 ) — Excess tax benefits from share-based compensation — (24 ) Changes in operating assets and liabilities: Accounts receivable 67,755 2,721 Inventories 4,587 (490 ) Prepaid expenses and other assets 480 5,646 Accounts payable (37,860 ) (28,763 ) Accrued expenses and other liabilities (5,359 ) (6,305 ) Net cash provided by operating activities 44,595 3,972 Cash flows from investing activities: Capital expenditures (11,683 ) (11,401 ) Cash deposits on equipment (418 ) — Proceeds from sale of assets 60 247 Acquisition of businesses, net of cash acquired — (20,303 ) Payment for Adtron contingent consideration (6,562 ) — Net cash used in investing activities (18,603 ) (31,457 ) Cash flows from financing activities: Excess tax benefits from share-based compensation — 24 Principal payment on acquired line of credit — (940 ) Borrowings under revolving line of credit — 11,500 Repayments on revolving line of credit — (11,500 ) Repurchase of ordinary shares (84 ) — Proceeds from option exercises 498 928 Net cash provided byfinancing activities 414 12 Effect of exchange rate changes on cash and cash equivalents (3,171 ) 625 Net increase(decrease) in cash and cash equivalents 23,235 (26,848 ) Cash and cash equivalents at beginning of period 115,994 144,147 Cash and cash equivalents at end of period $ 139,229 $ 117,299 Supplemental disclosures of cash flow information: Non-cash activities: Decline in fair value of derivative instruments 144 667 Cash paid during the period for: Interest 5,573 6,507 Income taxes 4,108 7,583 See accompanying notes to unaudited condensed consolidated financial statements. 6 SMART MODULAR TECHNOLOGIES (WWH), INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 — Basis of Presentation and Principles of Consolidation Basis of Presentation The accompanying unaudited condensed consolidated financial statements of SMART Modular Technologies (WWH), Inc. and subsidiaries (the Company) are as of May 29, 2009 and August 29, 2008 and for the three and nine months ended May 29, 2009 and May 30, 2008. These unaudited condensed consolidated financial statements have been prepared by the Company in accordance with generally accepted accounting principles in the United States. The results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the full fiscal year ending August 28, 2009. In the opinion of the Company’s management, the unaudited interim financial statements reflect all adjustments, consisting only of normal, recurring adjustments necessary for a fair statement of the financial position, results of operations and cash flows for the periods indicated. The interim unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements as of and for the year ended August 29, 2008, which are included in the Annual Report on Form 10-K filed with the Securities and Exchange Commission (SEC). The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries and operations located in Phoenix, Arizona; Newark, California; Irvine, California; Tewksbury, Massachusetts; South Korea; Scotland; Puerto Rico; Malaysia; and Brazil.All financial information for one of the Company’s subsidiaries, SMART Modular Technologies Indústria de Componentes Eletrônicos Ltda. (SMART Brazil) is included in the Company’s consolidated financial statements on a one month lag.All intercompany balances and transactions have been eliminated upon consolidation. The preparation of unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and assumptions. Out of Period Adjustment During the second quarter of fiscal 2009, the Company recorded one adjustment to net sales and one adjustment to cost of sales, which adjustments represented corrections of immaterial prior period errors in current liabilities. Each adjustment was less than $0.5 million and together resulted in a net decrease to net loss of $0.2 million during the second quarter of fiscal 2009. Product and Service Revenue The Company recognizes revenue in accordance with the SEC Staff Accounting Bulletin (SAB) No. 104, Revenue Recognition (“SAB 104”). Under SAB 104, product revenue is recognized when persuasive evidence of an arrangement exists, product delivery has occurred, the sales price is fixed or determinable, and collectibility is reasonably assured. Product revenue typically is recognized at the time of shipment or when the customer takes title of the goods. All amounts billed to a customer related to shipping and handling are classified as sales, while all costs incurred by the Company for shipping and handling are classified as cost of sales. In addition, the Company has transactions with select customers that are accounted for on an agency basis (that is, the Company recognizes the net profit associated with serving as an agent with no associated cost of sales) in accordance with Emerging Issues Task Force (EITF) Issue No. 99-19, ReportingRevenue Gross as a Principal versus Net as an Agent. The Company provides procurement, logistics, inventory management and temporary warehousing, kitting or packaging services for these customers. Revenue from these arrangements is recognized as service revenue and is based on material procurement costs plus a fee for services provided. The Company recognizes service revenue upon the completion of the services, typically upon shipment of the product. There are no post-shipment obligations subsequent to shipment of the product. Gross amounts billed to customers for service transactions totaled approximately $144.0 million and $216.9 million for the three months ended May 29, 2009 and May 30, 2008, respectively. Total service revenue recorded for the three months ended May 29, 2009 and May 30, 2008 amounted to approximately $8.0 million and $9.7 million, respectively.
